Exhibit 10.2

FOURTH AMENDMENT TO CONDITIONAL SHARE PURCHASE AGREEMENT AND

CONVERSION AGREEMENT

This Fourth Amendment to Conditional Share Purchase Agreement and Conversion
Agreement (this “Amendment”) is made and entered into as of November 14, 2017,
by and between CAREDX, INC., a Delaware corporation (the “Purchaser”), and
FastPartner AB (the “Seller”) and amends that certain Conditional Share Purchase
Agreement, as amended (the “Agreement”), between the Purchaser and the Seller
relating to the sale by the Seller and the purchase by the Purchaser of all of
the Seller’s 38,886,307 shares in CareDx International AB (formerly known as
Allenex AB) (the “Company”) in connection with the Purchaser’s public offer to
acquire all outstanding shares in the Company announced by the Purchaser on
December 16, 2015. Terms used but not defined herein shall have the meaning
ascribed thereto in the Agreement.

RECITALS

WHEREAS, as of the date hereof, the aggregate amount of the Contingent Cash
Component, plus interest accrued and unpaid thereon through the date hereof is
approximately SEK 16,900,732.40 (the “Contingent Cash Balance”);

WHEREAS, pursuant to the Agreement, the Purchaser is required to, among other
things, pay to the Seller SEK 7,018,723.09 of the Contingent Cash Balance (the
“Additional Repayment Amount”) on December 31, 2017 and the remainder on
March 31, 2019;

WHEREAS, pursuant to the Agreement, and specifically, Section 5 of that certain
Third Amendment to Conditional Share Purchase Agreement and Conversion
Agreement, dated July 1, 2017, by and between the Purchaser and the Seller (the
“Conversion Agreement”), the Purchaser agreed, among other things, to use
commercially reasonable efforts to solicit its stockholders’ approval of the
Purchaser’s issuance of an aggregate of 743,277 shares of Purchaser Common Stock
to the Seller in full satisfaction of the Additional Repayment Amount in
accordance with applicable law and the rules and regulations of The Nasdaq Stock
Market LLC (the “Stockholder Approval”); and

WHEREAS, in lieu of seeking the Stockholder Approval or issuing the Additional
Repayment Shares (as defined in the Conversion Agreement) to the Seller under
the Conversion Agreement, the Purchaser and the Seller have agreed that the
Purchaser shall repay all of the Contingent Cash Balance in cash on the Closing
Date (as defined below).

AGREEMENT

NOW, THEREFORE, each of the parties hereto, for good and valuable consideration,
the receipt and sufficiency of which are acknowledged and agreed, hereby agree
as follows:

1. Closing.

(a) On the Closing Date (as defined below), upon the terms and subject to the
conditions set forth herein, (i) the Purchaser shall pay to the Seller an amount
in cash (the “Cash Payment”) equal to the Contingent Cash Balance, and (ii) the
Seller will accept such amount in full satisfaction of the repayment of the
Contingent Cash Component and any interest accrued and unpaid thereon.



--------------------------------------------------------------------------------

(b) Upon the terms and subject to the conditions set forth herein, the closing
of the payment of the Contingent Cash Balance (the “Closing”) shall occur on
November 14, 2017, or on such other date as the parties may mutually agree in
writing (the “Closing Date”).

2. Closing Deliveries.

(a) At or prior to the Closing, the Purchaser shall deliver or cause to be
delivered to the Seller the amendment no. 1 to registration rights agreement in
substantially the form attached hereto as EXHIBIT A to be entered into by and
among the Purchaser, the Seller, Midroc Invest AB and Xenella Holding AB (the
“Registration Rights Agreement Amendment”), duly executed by the Purchaser.

(b) At or prior to the Closing, the Seller shall deliver or cause to be
delivered to the Purchaser the Registration Rights Agreement Amendment, duly
executed by the Seller.

3. Amendments to the Agreement. Effective upon the date hereof, Section 2.3 of
the Agreement shall be replaced in its entirety with the following:

“Subject to and conditional upon the Purchaser having accepted the tendered
Shares and the contingencies identified in Appendix 1, the Contingent Cash
Component, together with interest accrued pursuant to Section 2.4 below, shall
become payable on November 14, 2017.”

4. Amendment to Third Amendment to Conditional Share Purchase Agreement and
Conversion Agreement. Effective upon the date hereof, Section 5 of the
Conversion Agreement shall be replaced its entirety with the following:

“[RESERVED]”.

5. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Seller as follows:

(a) The execution, delivery and performance of this Amendment have been duly
authorized by the Purchaser and this Amendment constitutes a legal, valid,
binding and enforceable obligation of the Purchaser.

(b) The execution, delivery and performance of this Amendment by the Purchaser
is not contrary to the provisions of the Purchaser’s Certificate of
Incorporation or Bylaws and does not and will not result in any breach of the
terms of, or constitute a default under, any instrument or agreement to which
the Purchaser is a party or by which it is bound.

(c) No vote, consent or approval of the stockholders of the Purchaser is
required under applicable law, the Purchaser’s Certificate of Incorporation or
Bylaws or under any contract between the Purchaser and any stockholder of the
Purchaser, to authorize or approve this Amendment or the transactions
contemplated hereby.

 

2



--------------------------------------------------------------------------------

6. Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Purchaser as follows:

(a) The execution, delivery and performance of this Amendment have been duly
authorized by the Seller and this Amendment constitutes a legal, valid, binding
and enforceable obligation of the Seller.

(b) The execution, delivery and performance of this Amendment by the Seller is
not contrary to the provisions of the articles of association and/or other
constitutional documents of the Seller and does not and will not result in any
breach of the terms of, or constitute a default under, any instrument or
agreement to which the Seller is a party or by which it is bound.

7. Conditions Precedent to Obligations of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Amendment is
subject to the satisfaction of each of the following conditions; provided that
these conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion by providing the Seller with prior
written notice thereof:

(a) No order of any court, arbitrator or governmental or regulatory authority
shall be in effect which purports to enjoin or restrain any of the transactions
contemplated by this Amendment.

(b) The representations and warranties of the Seller contained in Section 6
shall be true and correct in all material respects as of the date when made and
as of the Closing Date.

(c) The Closing (as defined in the Fourth Amendment to Conditional Share
Purchase Agreement and Conversion Agreement to be entered into between the
Purchaser and each of Midroc Invest AB and Xenella Holding AB on the date hereof
(collectively, the “Other Amendments”)) shall occur substantially
contemporaneously with the Closing.

8. Conditions Precedent to Obligations of the Seller. The obligation of the
Seller to consummate the transactions contemplated by this Amendment is subject
to the satisfaction of each of the following conditions; provided that these
conditions are for the Seller’s sole benefit and may be waived by the Seller at
any time in its sole discretion by providing the Purchaser with prior written
notice thereof:

(a) No order of any court, arbitrator or governmental or regulatory authority
shall be in effect which purports to enjoin or restrain any of the transactions
contemplated by this Amendment.

(b) The representations and warranties of the Purchaser contained in Section 5
shall be true and correct in all material respects as of the date when made and
as of the Closing Date.

(c) The Closing (as defined in each Other Amendment) shall occur substantially
contemporaneously with the Closing.

9. Amendments. This Amendment may only be altered or amended in writing jointly
by the Purchaser and the Seller.

 

3



--------------------------------------------------------------------------------

10. Governing Law; Dispute Resolution. This Amendment, including the arbitration
clause, shall be governed by and construed in accordance with Swedish
substantive law. Any dispute arising out of or in connection with this Amendment
shall be finally settled by arbitration in accordance with the Arbitration Rules
of the Arbitration Institute of the Stockholm Chamber of Commerce. The arbitral
tribunal shall be composed of three arbitrators. The seat of arbitration shall
be Stockholm, Sweden. The language to be used in the arbitral proceedings shall
be English. The parties hereto undertake and agree that all arbitral proceedings
conducted with reference to this arbitration clause will be kept strictly
confidential. This confidentiality undertaking shall cover all information
disclosed in the course of such arbitral proceedings, as well as any decision or
award that is made or declared during the proceedings. Information covered by
this confidentiality undertaking may not, in any form, be disclosed other than
if and to the extent permitted by Section 5 of the Agreement.

11. Counterparts. This Amendment may be executed in one or two counterparts,
each of which, when executed and delivered, shall be deemed an original, and all
taken together, constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, portable
document format (.pdf) or other electronic transmission will be as effective as
delivery of a manually executed counterpart hereof.

12. Complete Agreement. This Amendment, together with the Agreement, represent
the entire agreement about this subject matter and supersede prior negotiations
or agreements with respect to such subject matter. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Amendment and the Agreement merge into
this Amendment and the Agreement.

13. Fees and Expenses. The Purchaser and the Seller shall each pay their own
expenses in connection with the transactions contemplated by this Amendment.

14. Termination. This Amendment may be terminated by the Purchaser or the
Seller, by written notice to the other party, if the Closing has not been
consummated on or prior to the fifth business day following the date of this
Agreement; provided that no such termination will affect the right of any party
to sue for any breach by the other party. For the avoidance of doubt, in the
event that this Amendment is terminated, the Conversion Agreement shall be
reinstated and in full force.

[Signature page to follow]

 

4



--------------------------------------------------------------------------------

This Amendment has been executed in two (2) original counterparts of which the
parties hereto have taken one each.

 

THE PURCHASER: CAREDX, INC. By:   /s/ Peter Maag, Ph.D. Name:   Peter Maag,
Ph.D. Title:   President and Chief Executive Officer Date:   November 14, 2017
Place:   Brisbane, California, USA THE SELLER: FASTPARTNER AB By:   /s/
Sven-Olof Johansson Name:   Sven-Olof Johansson Title:   CEO Date:   November
14, 2017 Place:    

[Signature Page to Fourth Amendment to Conditional Share Purchase Agreement and
Conversion Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

A-1